DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  the recitation “Tor” in line 6 should be amended to “Torr.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0098540 to Xie et al. in view of U.S. Patent App. Pub. No. 2012/0285481 to Lee et al. and U.S. Patent App. Pub. No. 2006/0137710 to Lim et al.
As to claims 1 and 19, Xie discloses a method of cleaning a surface of a substrate comprising: applying an alcohol treatment on a surface of the substrate, the alcohol treatment configured to provide surface reduction of a metal oxide layer (see Xie Abstract; paragraphs [0022]-[0026]) and simultaneously applying a hydrogen radical treatment with the alcohol treatment wherein the hydrogen radical treatment includes exposing the surface of the substrate to hydrogen radicals from a plasma (see Xie paragraphs [0023], [0050], claims 12 and 14).
Xie further discloses that the hydrogen radical can be formed from one or more of a hydrogen containing gas suitable for forming hydrogen radicals, such as hydrogen gas (see Xie paragraph [0044]), but does not explicitly disclose that the radicals are produced from a plasma produced with water.  It is known in the prior art that a plasma of water vapor can be used to either produce hydrogen radicals as a hydrogen-containing gas and also can be used to remove contaminants on a surface of a substrate (see, e.g., Lee paragraph [0047]; Lim paragraphs [0032]-[0035]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Xie to either use water vapor plasma to produce the hydrogen radicals since it is known in the art to form hydrogen-based plasma from water vapor (see Lim paragraphs [0032]-[0035]) or to include water vapor plasma with the hydrogen gas plasma since water based plasma is known to various residues, including metal residues, polymer residue removal, etc. (see Lim paragraphs [0032]-[0033]; Lee paragraphs [0046]-[0047]).
Regarding the recitation “the water treatment configured to enhance selectivity of at least a portion of the surface of the substrate for a subsequent barrier layer process by removing alcohol from the at least a portion of the surface to reduce an alcohol induced nucleation delay on the surface,” it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).  Since the combination of Xie, Lee and Lim disclose the same steps of simultaneously applying an alcohol treatment on a surface of a substrate and simultaneously applying a hydrogen radicals formed from a plasma of a hydrogen-containing gas, such as water vapor, it is inherent or reasonably expected that the combination of Xie, Lee and Lim would also enhance selectivity of at least a portion of the surface of the substrate for a subsequent barrier layer process by removing alcohol from the at least a portion of the surface to reduce an alcohol induced nucleation delay on the surface.  Regarding claim 19, Xie discloses that the instructions can be stored on a non-transitory computer readable medium to, when executed, case the method to be performed (see, e.g., Xie paragraphs [0008], [0049] and claim 20) and thus, it would have been obvious to one of ordinary skill in the art at the time of filing to have the method disclosed by the combination of Xie, Lee and Lim have instructions can be stored on a non-transitory computer readable medium to, when executed, case the method to be performed.
As to claim 2, the combination of Xie, Lee and Lim discloses that the alcohol treatment can include ethanol or methanol (see Xie paragraph [0024]).
As to claim 3, the combination of Xie, Lee and Lim discloses that the substrate surface can include layer(s) of materials, such as silicon oxide, silicon nitride, etc. (read as an etch stop layer) (see Xie paragraph [0018]).
As to claim 4, the combination of Xie, Lee and Lim discloses that the method is performed at a pressure of about 0.6 to about 3 Torr (see Xie paragraph [0027]; see also Lim paragraph [0036] disclosing a pressure of about 500 mTorr - 6 Torr; Lee paragraph [0012] disclosing a pressure starting at about 1 Torr; see MPEP 2144.05(I) where in the case the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists).  
As to claim 5, the combination of Xie, Lee and Lim discloses that the plasma can be generated in a remote plasma source (see Xie paragraph [0036]; see also Lee paragraph [0051]; Lim paragraphs [0033], [0050] and [0055]).
As to claim 6, the combination of Xie, Lee and Lim discloses that the surface of the substrate can include a conductive material (read as at least a portion of a contact surface) (see Xie paragraphs [0019]-[0020]).
As to claim 7, the combination of Xie, Lee and Lim discloses that the alcohol treatment can be performed until an underlying metal surface beneath the metal oxide layer is exposed (see Xie paragraphs [0019], [0025]).
As to claim 8, the combination of Xie, Lee and Lim discloses that the surface reduction of the metal oxide layer can include removing at least a portion of a copper oxide layer on a copper contact (see Xie paragraphs [0019], [0025]).
As to claim 9, the combination of Xie, Lee and Lim discloses that the method has a duration of about 30 to about 120 seconds (see Xie paragraph [0027]; see MPEP 2144.05(I) where in the case the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists).
As to claim 10, the combination of Xie, Lee and Lim discloses that the hydrogen-containing gas, such as water vapor, can include a carrier gas to produce the plasma (see Xie paragraph [0044]; see also Lee paragraph [0046] and Lim Abstract where carrier gases, such as helium and/or argon can be included).
As to claim 11, the combination of Xie, Lee and Lim discloses that the hydrogen-containing gas contains water vapor and as such falls within the range of greater than zero to approximately 100% water (see also Xie paragraph [0044).
As to claim 12, Lee discloses that the water treatment mixture can comprise about 50% water (see Lee paragraph [0051] where water vapor can have a flow rate between about 5-3000 sccm and the inert gas can be provided at a flow rate of about 5-3000 sccm).  Differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating that such concentration is critical (see MPEP 2144.05(II)(A)).
As to claim 13, the combination of Xie, Lee and Lim discloses that the carrier gas can be helium or argon (see Xie paragraph [0044]; see also Lee paragraph [0046] and Lim Abstract where carrier gases, such as helium and/or argon can be included).
As to claim 14, Xie discloses a method of cleaning a surface of a substrate comprising: applying an alcohol treatment on a surface of the substrate, the alcohol treatment configured to provide surface reduction of a metal oxide layer (see Xie Abstract; paragraphs [0022]-[0026]) and simultaneously applying a hydrogen radical treatment with the alcohol treatment wherein the hydrogen radical treatment includes exposing the surface of the substrate to hydrogen radicals from a plasma (see Xie paragraphs [0023], [0050], claims 12 and 14). Xie further discloses that the method is performed at a pressure of about 0.6 to about 3 Torr and a duration of about 30 to about 120 seconds (see Xie paragraph [0027]; see MPEP 2144.05(I) where in the case the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists).
Xie further discloses that the hydrogen radical can be formed from one or more of a hydrogen containing gas suitable for forming hydrogen radicals, such as hydrogen gas (see Xie paragraph [0044]), but does not explicitly disclose that the radicals are produced from a plasma produced with water.  It is known in the prior art that a plasma of water vapor can be used to either produce hydrogen radicals as a hydrogen-containing gas and also can be used to remove contaminants on a surface of a substrate (see, e.g., Lee paragraph [0047]; Lim paragraphs [0032]-[0035]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Xie to either use water vapor plasma to produce the hydrogen radicals since it is known in the art to form hydrogen-based plasma from water vapor (see Lim paragraphs [0032]-[0035]) or to include water vapor plasma with the hydrogen gas plasma since water based plasma is known to various residues, including metal residues, polymer residue removal, etc. (see Lim paragraphs [0032]-[0033]; Lee paragraphs [0046]-[0047]).
Regarding the recitation “the water treatment is configured to enhance selectivity of at least a portion of the surface of the substrate for a subsequent barrier layer process by removing alcohol from the portion of the surface to reduce an alcohol induced nucleation delay on the surface,” it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).  Since the combination of Xie, Lee and Lim disclose the same steps of simultaneously applying an alcohol treatment on a surface of a substrate and simultaneously applying a hydrogen radicals formed from a plasma of a hydrogen-containing gas, such as water vapor, it is inherent or reasonably expected that the combination of Xie, Lee and Lim would also enhance selectivity of at least a portion of the surface of the substrate for a subsequent barrier layer process by removing alcohol from the at least a portion of the surface to reduce an alcohol induced nucleation delay on the surface.
As to claim 15, the combination of Xie, Lee and Lim discloses that the hydrogen-containing gas, such as water vapor, can also include a carrier gas to produce the plasma (see Xie paragraph [0044]; see also Lee paragraph [0046] and Lim Abstract where carrier gases, such as helium and/or argon can be included).
As to claim 16, the combination of Xie, Lee and Lim discloses that the carrier gas can be helium or argon (see Xie paragraph [0044]; see also Lee paragraph [0046] and Lim Abstract where carrier gases, such as helium and/or argon can be included).
As to claim 17, the combination of Xie, Lee and Lim discloses that the hydrogen-containing gas contains water vapor and as such falls within the range of greater than zero to approximately 100% water (see also Xie paragraph [0044]).
As to claim 18, Lee discloses that the water treatment mixture can comprise about 50% water (see Lee paragraph [0051] where water vapor can have a flow rate between about 5-3000 sccm and the inert gas can be provided at a flow rate of about 5-3000 sccm).  Differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating that such concentration is critical (see MPEP 2144.05(II)(A)).
As to claim 20, the combination of Xie, Lee and Lim further discloses that the method, which as discussed above with regard to the rejection 19 discloses the instructions can be stored on a non-transitory computer readable medium to, when executed, case the method to be performed (see, e.g., Xie paragraphs [0008], [0049] and claim 20) wherein: the method is performed at a pressure of about 0.6 to about 3 Torr (see Xie paragraph [0027]; see also Lim paragraph [0036] disclosing a pressure of about 500 mTorr - 6 Torr; Lee paragraph [0012] disclosing a pressure starting at about 1 Torr; see MPEP 2144.05(I) where in the case the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists); the method has a duration of about 30 to about 120 seconds (see Xie paragraph [0027]; see MPEP 2144.05(I) where in the case the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists); or that the hydrogen-containing gas, such as water vapor, can include a carrier gas to produce the plasma (see Xie paragraph [0044]; see also Lee paragraph [0046] and Lim Abstract where carrier gases, such as helium and/or argon can be included).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714